Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2022

                                       No. 04-21-00499-CR

                                      Bryant KENDRICK,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-07-12941-CR
                      The Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due to be filed on February 23, 2022. On February 22,
2022, appellant filed a motion for a sixty-day extension of time to file the brief on April 25,
2022. Appellant’s motion is GRANTED. Appellant is ORDERED to file his brief no later than
April 25, 2022.

        The court does not ordinarily grant extensions of more than sixty days beyond the
original due date. Counsel is advised that no further extensions of time will be granted absent a
motion, filed by the date the brief is due, that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court